Title: To Alexander Hamilton from William Short, 3 September 1791
From: Short, William
To: Hamilton, Alexander


Paris Septr 3. 1791.
Sir
I received last night the inclosed copy of a letter from the bankers at Amsterdam which they desire me after perusal to forward to you. In my two last of the 30th & 31st ulto I announced to you the loan therein mentioned & informed you it would be appropriated agreeably to your directions—so that from the time of your recieving this information you may consider the 2½ million of florins at your disposal. I take it for granted it will be from three to four months from this time before bills which you may draw could be presented. I know not at what usance you generally draw, but imagine it will always leave time for allowing the receipts to answer them & particularly as you will not probably be able to dispose of bills for the whole sum at once. I shall continue to have the sums recieved, paid to this country until I hear from you that there may be as little double interest as possible.
In my last I informed you of the circumstances of the charges on this loan. I did not then send you a copy of the letter of the commissioners to me on this subject, on account of its length & because I supposed you would have recieved it from them. From this letter however herein inclosed I infer that they did not send you a copy of theirs to me. I therefore transcribe that part of it which relates particularly to their commission—the rest, relative to the propriety of pushing the loans at Amsterdam & of taking up six millions at present instead of three, is contained literally in their letter to you. I therefore save myself the trouble of copying it here.
“Amsterdam 25. August 1791.
“Sir
We had the pleasure to address you the 22d. inst. & now come to reply particularly to your respected favors of 12 & 14 ditto. We must confess to you, Sir, that your sticking to reduce the charges we fixed with you for the five p.cent loans of the U.S. after we had placed them upon the very lowest footing, is truly surprizing to us, more especially as it is striving to recede from a bargain already agreed between us & approved by the Secretary of the Treasury of the U.S., as well as militating against the mode ever practised here, in agreeing for the charges in this line of business by the lump; from which we informed you personally, & you knew through the communication of our letters to the treasury, it ought not to be expected we should depart.
To demonstrate the truth of these assertions & thereby to convince you that … others perhaps you were not perfectly acquainted with.” (here follows the several objects mentioned in their letter to you).
I enclose you a copy of my answer thereto written by the post of to day. It is an effort I make in order to bring them to the reduction of ½ p.cent on the charges which I think the U.S. have in strict justice a right to insist on, although I think at the same time that it is much for their advantage to push the loans even without this reduction if it cannot be effected. When I shall have done whatever depends on me to reduce it, if I should not succeed, I flatter myself you will approve its being granted. Perhaps the bankers may desire that this contestation should be referred to you. If so I shall not refuse it, as I should be better satisfied that they should recieve this ½. p.cent from governmental munificence (if judged proper) than from my compliance with what they insist on.
Nothing new has been recieved from London since I had the honor of writing to you on the 23d. of August respecting our prospects there.
I am with perfect respect Sir, Your most obedient humble Servant
W: Short The HonbleAlexander Hamilton Secretary of the Treasury Philadelphia
